STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


Joshua Stitley,                                                                     FILED
Petitioner Below, Petitioner                                                      May 31, 2019
                                                                                EDYTHE NASH GAISER, CLERK
vs) No. 17-0929 (Berkeley County 17-C-214)                                      SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA


Donnie Ames, Superintendent,
Mt. Olive Correctional Complex,
Respondent Below, Respondent


                               MEMORANDUM DECISION
       Petitioner Joshua Stitley, pro se, appeals the September 20, 2017, order of the Circuit Court
of Berkeley County denying his second petition for a writ of habeas corpus. Respondent Donnie
Ames, Superintendent, Mt. Olive Correctional Complex,1 by counsel Robert L. Hogan, filed a
response in support of the circuit court’s order. Petitioner filed a reply.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        Late on the evening of May 26, 2011, petitioner and his codefendant, Roy Wisotzkey,
traveled to the home of petitioner’s mother and stepfather, Vickie and Jack Clem, with the intent
to commit burglary. The men were armed with a knife and the codefendant’s baseball bat and
decorative sword. The men entered the home without permission where they were confronted by
Mr. Clem. During the confrontation, petitioner struck Mr. Clem on the head with the baseball bat
and stabbed him in the groin with the knife. Mr. Clem fell into a bathroom where he shut and

       1
        Since the filing of the appeal in this case, the superintendent at Mount Olive Correctional
Complex has changed and the superintendent is now Donnie Ames. The Court has made the
necessary substitution of parties pursuant to Rule 41(c) of the West Virginia Rules of Appellate
Procedure. Additionally, effective July 1, 2018, the positions formerly designated as “wardens”
are now designated “superintendents.” See W.Va. Code § 15A-5-3.

                                                  1
barricaded the door. While petitioner was fighting with Mr. Clem, his codefendant struck Mrs.
Clem on the head with the baseball bat. One or both men then followed Mrs. Clem into her
bedroom where she was struck on the head with the baseball bat at least seven more times and
stabbed twice in the chest. Mrs. Clem died that night as a result of her injuries.

       Following the attack, petitioner and his codefendant remained in the Clems’s residence and
consumed drugs and alcohol. At one point, petitioner left the home to withdraw money from Mrs.
Clem’s bank account using her ATM card; he then returned to the Clems’s home. Eventually, both
men fell asleep in the home’s living room. While they slept, Mr. Clem escaped from his home.
Early the next morning, petitioner and the codefendant awoke, removed various objects of the
Clems’s personal property from the house, and fled the scene. However, they were soon
apprehended by law enforcement.

        On October 20, 2011, petitioner and his codefendant were jointly indicted for the following
crimes: Count 1, murder in violation of West Virginia Code § 61-2-1 (Mrs. Clem); Count 2, felony
murder in violation of West Virginia Code § 61-2-1 (the underlying felony was the
commission/attempt to commit robbery); Count 3, robbery in the first degree in violation of West
Virginia Code § 61-2-12(a) (Mrs. Clem); Court 4, robbery in the first degree in violation of West
Virginia Code § 61-2-12(a) (Mr. Clem); Count 5, conspiracy to commit robbery in violation of
West Virginia Code § 61-10-31; Count 6, burglary in violation of West Virginia Code § 61-3-
11(a); Count 7, attempted murder in violation of West Virginia Code § 61-11-8(1) (Mr. Clem);
Count 8, malicious assault in violation of West Virginia Code § 61-2-9(a) (Mr. Clem); Count 9,
assault during the commission of a felony in violation of West Virginia Code § 61-2-10 (Mr.
Clem); and Count Ten, assault during the commission of a felony in violation of West Virginia
Code § 61-2-10 (Mrs. Clem). Additionally, petitioner was individually indicted on one count of
fleeing in a vehicle while driving under the influence from a law enforcement officer in violation
of West Virginia Code § 61-5-17(j) and one count of fraudulent use of an access device in violation
of West Virginia Code § 61-3C-13(c).

       On August 7, 2013, following a jury trial, petitioner’s codefendant was found guilty of
felony murder based on the underlying robbery of Mrs. Clem, first-degree robbery of Mr. Clem,
burglary, and conspiracy to commit robbery. The circuit court sentenced the codefendant to a life
term of incarceration with the possibility of parole for felony murder and fifty years of
incarceration for first-degree robbery. The circuit court ordered that those sentences be served
concurrently. The circuit court further sentenced the codefendant to one to fifteen years of
incarceration for burglary and one to five years of incarceration for conspiracy. The circuit court
ordered that the codefendant’s sentences for burglary and conspiracy were to run concurrently with
one another, but consecutive to the sentences for felony murder and robbery.

        On October 21, 2013, the day before his jury trial, petitioner entered into a plea agreement
with the State. Petitioner agreed to plead guilty to felony murder based on the underlying robbery
of Mrs. Clem, first-degree robbery of Mr. Clem, attempted murder of Mr. Clem, and malicious
assault of Mr. Clem. In exchange, the State agreed to dismiss all other charges and to enter into a
binding sentencing recommendation as to felony murder where petitioner would be sentenced to a
life term of incarceration with the possibility of parole. However, with regard to the other guilty
                                                 2
pleas, “[e]ach side [was] free to request any sentence on the remaining counts as allowed by law.”
Consequently, at the plea hearing, the circuit court cautioned that, except for the agreed disposition
regarding felony murder, “the [plea] bargain is not binding on this [c]ourt and I don’t have to
dispose of your case the way you and your attorney and the State’s attorney are recommending.”
Petitioner responded, “Yes, Your Honor.”

       After engaging a colloquy with petitioner pursuant to Call v. McKenzie, 159 W.Va. 191,
220 S.E.2d 665 (1975), the circuit court found that petitioner freely, voluntarily, and intelligently
entered his guilty pleas:

       The [c]ourt finds your decision to plead guilty was freely and voluntarily and
       intelligently made. You had the advice of counsel, a highly competent criminal trial
       lawyer with whom you say you’re satisfied. Therefore, your pleas of guilty to
       felony murder, robbery in the first degree, attempted murder in the first degree, and
       malicious assault [are] accepted, and based upon your pleas[,] you are adjudged
       convicted of those crimes.

        Following the October 21, 2013, plea hearing, the State made its sentencing
recommendation with regard to those of petitioner’s convictions where the circuit court had
discretion to impose such sentences as allowed by law. The State recommended a sentence of fifty
years of incarceration for first-degree robbery, but also advocated that, unlike in the codefendant’s
case, all of petitioner’s sentences should be served consecutively.

        At a January 13, 2014, sentencing hearing, petitioner expressed remorse for his crimes and
his attorney argued for concurrent sentencing, claiming that “this is a terrible tragic incident
obviously driven by drugs and alcohol.” The State’s attorney argued that all of petitioner’s
sentences should run consecutively where petitioner’s mother and stepfather “were terrorized in
their own home for nothing more than loving this young man.” Thereafter, the circuit court
sentenced petitioner to a life term of incarceration with the possibility of parole for felony murder
as required by the plea agreement. However, the circuit court declined to follow the State’s non-
binding recommendation with regard to first-degree robbery and instead imposed a sentence of
sixty years of incarceration. The circuit court further sentenced petitioner to three to fifteen years
of incarceration for attempted murder and two to ten years of incarceration for malicious assault.
The circuit court ordered that all of petitioner’s sentences run consecutively.

        In State v. Stitley, No. 14-0265, 2014 WL 5546524, at *2 (W.Va. Nov. 3, 2014)
(memorandum decision), petitioner appealed his aggregate sentence as unjustifiably harsher than
that of his codefendant. This Court rejected petitioner’s argument and affirmed the circuit court’s
sentencing order, finding:

       The record on appeal in this case demonstrates that petitioner and his codefendant
       were not similarly situated with regard to the crimes committed. Here, petitioner
       instigated and planned the crimes; the victims were his mother and stepfather;
       petitioner recruited the codefendant for the crimes because the codefendant was
       large and imposing; petitioner drove the codefendant to the Clems’s home;
                                                  3
        petitioner struck his [stepfather] in the head with a baseball bat and stabbed him in
        the groin with a knife; petitioner urged the codefendant to “help him” with the
        attack; petitioner either participated in, or failed to stop, the murder of his mother;
        petitioner stole money and credit cards from the victims and withdrew money from
        his mother’s bank account using her bank card; and, petitioner thereafter returned
        to the home and consumed alcohol and drugs while his mother lay dead in her
        bedroom and his stepfather was trapped in the bathroom bleeding from the knife
        wound.

Id. at *3.

        Petitioner filed his first petition for writ of habeas corpus on April 14, 2015, raising
ineffective assistance of trial counsel and disproportionate sentencing. The circuit court thereafter
appointed habeas counsel for petitioner. Habeas counsel filed an amended petition, verified by
petitioner as true, on August 26, 2015, raising five grounds for relief: (1) ineffective assistance of
trial counsel; (2) disproportionate sentencing; (3) an erroneous presentence investigation report;
(4) mental incompetency at the time of offense; 2 and (5) prejudicial pretrial publicity. In the
amended petition, petitioner acknowledged that “[t]he plea agreement was binding on the [c]ourt
for the charge of [f]elony [m]urder” and that “[t]here was no agreement on the remaining counts.”
Petitioner sought “a full evidentiary hearing on the merits of [his] claim[s].” By order entered
September 14, 2015, the circuit court denied the amended habeas petition without holding an
evidentiary hearing and found petitioner’s claims to be without merit. Petitioner did not appeal the
circuit court’s September 14, 2015, order denying his first habeas petition.

        On May 9, 2017, petitioner filed a second habeas petition, raising ineffective assistance of
habeas counsel as a single ground for relief. Petitioner argued that, if counsel in his first habeas
proceeding had provided more factual support for those grounds for relief and/or framed those
issues in the way that petitioner wanted, the outcome of the prior proceeding would have been
different. By order entered September 20, 2017, the circuit court denied the second habeas petition,
finding that “the present record is sufficiently developed to rule on [p]etitioner’s ineffective
assistance of habeas counsel claim.” The circuit court found that petitioner’s allegation that habeas
counsel failed to request an evidentiary hearing was contradicted by the record, noting that the
amended petition drafted by the attorney contained such a request. The circuit court further rejected
petitioner’s arguments that habeas counsel should have provided more factual support for the
grounds for relief and/or framed the issues in the way that petitioner wanted, concluding:

        The crux of the [p]etition appears to be that, because the [c]ourt denied
        [p]etitioner’s first habeas petition, [p]etitioner’s habeas counsel must have been
        ineffective. The [c]ourt does not agree. Habeas counsel cannot be found ineffective
        simply because a habeas petition is found unsuccessful, and [p]etitioner has not

        2
         Petitioner was under the influence of alcohol and drugs. We note that, while voluntary
intoxication does not ordinarily excuse a crime, “it may reduce the degree of the crime or negative
a specific intent.” State v. Joseph, 214 W.Va. 525, 531, 590 S.E.2d 718, 724 (2003) (quoting State
v. Keeton, 166 W.Va. 77, 82-83, 272 S.E.2d 817, 820 (1980)).
                                                  4
       alleged facts establishing that his habeas counsel’s performance fell below an
       objective standard of reasonableness or that, but for habeas counsel’s alleged errors,
       the first habeas petition would have been successful.

(Footnote omitted.). Accordingly, the circuit court denied the habeas petition.

       Petitioner now appeals the circuit court’s September 20, 2017, order denying his second
habeas petition. We review the circuit court’s order under the following standards:

       1.      “In reviewing challenges to the findings and conclusions of the circuit court
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions
       of law are subject to a de novo review.” Syl. Pt. 1, Mathena v. Haines, 219 W.Va.
       417, 633 S.E.2d 771 (2006).

       ****

       3.      “‘A court having jurisdiction over habeas corpus proceedings may deny a
       petition for a writ of habeas corpus without a hearing and without appointing
       counsel for the petitioner if the petition, exhibits, affidavits or other documentary
       evidence filed therewith show to such court’s satisfaction that the petitioner is
       entitled to no relief.’ Syllabus Point 1, Perdue v. Coiner, 156 W.Va. 467, 194
S.E.2d 657 (1973).” Syl. Pt. 2, White v. Haines, 215 W.Va. 698, 601 S.E.2d 18
       (2004).

Syl. Pts. 1 and 3, Anstey v. Ballard, 237 W.Va. 411, 787 S.E.2d 864 (2016). In West Virginia,
claims of ineffective assistance of counsel are governed by the two-pronged test established in
Strickland v. Washington, 466 U.S. 668 (1984), which requires the following: (1) counsel’s
performance was deficient under an objective standard of reasonableness; and (2) there is a
reasonable probability that, but for counsel’s unprofessional errors, the result of the proceedings
would have been different. See Syl. Pt. 5, State v. Miller, 194 W.Va. 3, 459 S.E.2d 114 (1995)
(adopting Strickland).

         On appeal, petitioner argues that both his trial attorney and habeas attorney failed to raise
issues which could have changed the result of his case. In raising ineffective assistance of trial
counsel and the other issues set forth in the amended petition in the first habeas proceeding,
petitioner argues that habeas counsel failed to provide adequate factual support for those grounds
for relief and/or failed to frame them in the way that petitioner wanted. Respondent counters that
the circuit court properly denied petitioner’s second habeas petition without a hearing or
appointment of counsel. We agree with respondent.

        In syllabus point two of Call, we held that “[a] criminal defendant can knowingly and
intelligently waive his constitutional rights, and when such knowing and intelligent waiver is
conclusively demonstrated on the record, the matter is res judicata in subsequent actions in habeas
                                                  5
corpus.” 159 W.Va. at 191, 220 S.E.2d at 667; see State v. Greene, 196 W.Va. 500, 505, 473
S.E.2d 921, 926 (1996) (Cleckley, J., concurring) (stating that, “in the absence of special
circumstances, a guilty plea waives all antecedent constitutional and statutory violations save those
with jurisdictional consequences”).3 (Footnote omitted.). Based on our review of the plea hearing
transcript, we find that, during the colloquy conducted pursuant to Call, petitioner informed the
circuit court that he was satisfied with trial counsel, who was “a highly competent criminal trial
lawyer,” and knowingly and voluntarily entered his guilty pleas and waived all antecedent
constitutional and statutory rights. While petitioner argues that he mistakenly understood that the
State’s recommendation of fifty years for first-degree robbery was binding on the circuit court, the
plea hearing transcript clearly reflects that the circuit court advised him that, except for the agreed
disposition regarding felony murder, “the [plea] bargain is not binding on this [c]ourt and I don’t
have to dispose of your case the way you and your attorney and the State’s attorney are
recommending.” Petitioner responded, “Yes, Your Honor.”

        With regard to trial counsel’s performance at the sentencing hearing, we find that counsel
directed the circuit court’s attention to petitioner’s intoxication on the night of the offenses, arguing
that “this is a terrible tragic incident obviously driven by drugs and alcohol.” Finally, with regard
to the performance of habeas counsel, we find that the record clearly contradicts petitioner’s
allegation that there was no request for an evidentiary hearing in the prior habeas proceeding
because such a request was included in the amended petition filed by that attorney. Therefore,
based on the record, we conclude that petitioner failed to show that the performance of either trial
counsel or habeas counsel fell below an objective standard of reasonableness.

        Even if there was an instance of deficient performance by one of the attorneys, we find
that, based on the record, the result of petitioner’s case would not have changed given his valid
guilty pleas and his waiver of his constitutional and statutory rights. While petitioner argues that
his sentence was unjustifiably harsh, we rejected a substantially similar argument in Stitley where
we found that petitioner and his codefendant were not similarly situated given that, after the
heinous crimes against petitioner’s family members, petitioner consumed drugs and alcohol in
their home “while his mother lay dead in her bedroom and his stepfather was trapped in the
bathroom bleeding from the knife wound” inflicted upon him by petitioner. 2014 WL 5546524, at
*3. Therefore, based on our review of the record, we conclude that the circuit court did not abuse
its discretion in denying petitioner’s second habeas petition without a hearing or appointment of
counsel.4



        3
        Jurisdictional questions do not exist in this case because petitioner acknowledged at the
plea hearing that his offenses occurred in Berkeley County.
        4
         To the extent that petitioner raises on appeal issues not set forth in his second habeas
petition, we note that “[t]his Court will not pass on a non[-]jurisdictional question which has not
been decided by the trial court in the first instance.” Watts v. Ballard, 238 W.Va. 730, 735 n.7, 798
S.E.2d 856, 861 n.7 (2017) (quoting Syl. Pt. 2, Sands v. Sec. Trust Co., 143 W.Va. 522, 102 S.E.2d
733 (1958)).
                                                   6
        For the foregoing reasons, we affirm the circuit court’s September 20, 2017, order denying
petitioner’s second petition for a writ of habeas corpus.

                                                                                      Affirmed.



ISSUED: May 31, 2019


CONCURRED IN BY:

Chief Justice Elizabeth D. Walker
Justice Margaret L. Workman
Justice Tim Armstead
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                7